      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


CNH Industrial Capital America LLC,                           Case No.:18-cv-2795-PJS-DTS

                                  Plaintiff,

        v.                                                    ANSWER

Keith K. Johnson, and Unity Bank, f/k/a
Unity Bank East,

                                  Defendants.


        Defendant Unity Bank, f/k/a Unity Bank East (“Unity Bank”), for its Answer to Plaintiff’s

Complaint states and alleges as follows:

    1. Except as admitted, or otherwise pleaded herein, Defendant Unity Bank denies each and

every allegations, matter and thing in Plaintiff’s Complaint and puts Plaintiff to its strict proof

thereof.

    2. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 1 of the Complaint, and therefore, denies the same and puts Plaintiff

to its strictest proof thereof.

    3. Upon information and belief, Defendant Unity Bank admits the allegations contained in

Paragraph 2 of the Complaint.

    4. Defendant Unity Bank admits the allegations of Paragraph 3 of the Complaint.

    5. In response to the allegations contained in Paragraph 4 of the Complaint, Defendant Unity

Bank admits only that Plaintiff seeks to invoke this Court’s jurisdiction pursuant to the provisions

of 28 U.S.C. § 1332(a)(1). Defendant Unity Bank is without knowledge or information sufficient




                                                 1
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 2 of 12



to form a belief as to the remainder of the allegations of Paragraph 4 of the Complaint, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    6. In response to the allegations contained in Paragraph 5 of the Complaint, Defendant Unity

Bank admits only that Plaintiff seeks to invoke this Court’s jurisdiction pursuant to the provisions

of 28 U.S.C. § 1391. Defendant Unity Bank is without knowledge or information sufficient to

form a belief as to the remainder of the allegations of Paragraph 5 of the Complaint, and therefore,

denies the same and puts Plaintiff to its strictest proof thereof.

    7. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 6 of the Complaint, and therefore, denies the same and puts Plaintiff

to its strictest proof thereof.

    8. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 7 of the Complaint, and therefore, denies the same and puts Plaintiff

to its strictest proof thereof.

    9. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 8 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    10. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 9 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    11. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 10 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.




                                                   2
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 3 of 12



    12. Defendant Unity Bank denies the allegations of Paragraph 11 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 11 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    13. Defendant Unity Bank denies the allegations of Paragraph 12 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 12 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    14. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 13 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    15. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 14 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    16. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 15 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    17. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 16 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.




                                                   3
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 4 of 12



    18. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 17 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    19. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 18 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    20. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 19 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    21. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 20 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    22. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 21 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    23. Defendant Unity Bank denies the allegations of Paragraph 22 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 22 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    24. Defendant Unity Bank denies the allegations of Paragraph 23 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the



                                                   4
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 5 of 12



remainder allegations of Paragraph 23 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    25. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 24 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    26. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 25 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    27. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 26 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    28. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 27 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    29. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 28 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    30. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 29 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    31. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 30 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.



                                                   5
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 6 of 12



    32. Defendant Unity Bank denies the allegations of Paragraph 31 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 31 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    33. Defendant Unity Bank denies the allegations of Paragraph 32 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 32 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    34. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 33 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    35. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 34 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    36. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 35 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    37. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 36 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.




                                                   6
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 7 of 12



    38. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 37 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    39. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 38 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    40. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 39 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    41. Defendant Unity Bank denies the allegations of Paragraph 40 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 40 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    42. Defendant Unity Bank denies the allegations of Paragraph 41 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 41 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    43. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 42 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.




                                                   7
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 8 of 12



    44. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 43 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    45. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 44 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    46. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 45 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    47. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 46 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    48. Defendant Unity Bank admits the allegations of Paragraph 47 of the Complaint.

    49. Defendant Unity Bank denies the allegations contained in Paragraph 48 of the Complaint

and puts Plaintiff to its strictest proof thereof.

    50. In response to the allegations contained in Paragraph 49 of the Complaint, Defendant Unity

Bank incorporates by reference Paragraphs 1 through 49 above, as if fully set forth herein.

    51. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 50 of the Complaint, states that the document speaks for itself, and

therefore, denies the same and puts Plaintiff to its strictest proof thereof.

    52. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 51 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.



                                                     8
      CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 9 of 12



    53. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 52 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    54. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 53 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    55. In response to the allegations contained in Paragraph 54 of the Complaint, Defendant Unity

Bank incorporates by reference Paragraphs 1 through 54 above, as if fully set forth herein.

    56. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 55 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    57. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 56 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    58. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 57 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    59. In response to the allegations contained in Paragraph 58 of the Complaint, Defendant Unity

Bank incorporates by reference Paragraphs 1 through 57 above, as if fully set forth herein.

    60. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 59 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.




                                                9
     CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 10 of 12



    61. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 60 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    62. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 61 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    63. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 62 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    64. Defendant Unity Bank is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 63 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    65. In response to the allegations contained in Paragraph 64 of the Complaint, Defendant Unity

Bank incorporates by reference Paragraphs 1 through 64 above, as if fully set forth herein.

    66. Defendant Unity Bank denies the allegations of Paragraph 65 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 65 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    67. Upon information and belief, Defendant Unity Bank admits the allegations contained in

Paragraph 66 of the Complaint.

    68. Defendant Unity Bank denies the allegations of Paragraph 67 of the Complaint insofar as

to the allegations that Johnson granted CNH a first priority purchase money security interest, and



                                               10
     CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 11 of 12



Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder allegations of Paragraph 67 of the Complaint, and therefore, denies the same and puts

Plaintiff to its strictest proof thereof.

    69. Defendant Unity Bank admits the allegations of Paragraph 68 of the Complaint.

    70. Defendant Unity Bank admits the allegations of Paragraph 69 of the Complaint.

    71. Defendant Unity Bank denies the allegations contained in Paragraph 70 of the Complaint

and puts Plaintiff to its strictest proof thereof.

    72. Defendant Unity Bank admits the allegations of Paragraph 71 of the Complaint.

    73. In response to the allegations contained in Paragraph 72 of the Complaint, Defendant Unity

Bank admits only that Plaintiff seeks a declaratory judgment pursuant to 28 U.S.C. § 2201.

Defendant Unity Bank is without knowledge or information sufficient to form a belief as to the

remainder of the allegations of Paragraph 72 of the Complaint, and therefore, denies the same and

puts Plaintiff to its strictest proof thereof.

                                     AFFIRMATIVE DEFENSES

    74. Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief may be

granted.

    75. Plaintiff’s claims are barred, in whole or in part, because it unreasonably failed to take

advantage of opportunities to prevent, mitigate, accommodate, and/or correct any conduct,

problem, or complaint.

    76. Defendant Unity Bank has insufficient knowledge or information to form a belief as to the

nature or extent of any injuries or damages suffered by Plaintiff and, therefore, denies same and

puts Plaintiff to its strictest proof thereof.

    77. Upon information and belief, Plaintiff has failed to mitigate its damages, if any it has.



                                                     11
        CASE 0:18-cv-02795-PJS-DTS Document 13 Filed 10/26/18 Page 12 of 12



    78. As a separate and alternative affirmative defense, Defendant Unity Bank alleges that the

claims contained in the Complaint may be barred by any or all of the affirmative defenses

contemplated by Rule 8(c) of the Federal Rules of Civil Procedure. The extent to which such

claims contained in the Complaint may be barred by one or more of said affirmative defenses not

specifically set out above cannot be determined at this time, and Defendant Unity Bank reserves

its right to allege such affirmative defenses as established by the facts of this case at an appropriate

time.

                                      PRAYER FOR RELIEF

         WHEREFORE, Defendant Unity Bank prays for judgment as follows:

    1. Plaintiff takes nothing by its pretended Complaint and for dismissal of Plaintiff’s

Complaint with prejudice;

    2. In the alternative, entering a declaratory judgment that Defendant Unity Bank has a first

perfected security interest in all or part of the Collateral and superior to any interest of Plaintiff;

    3. Awarding Defendant Unity Bank its costs, disbursements and reasonably attorneys’ fees

incurred herein; and

    4. Awarding such other and further relief as the Court deems just and proper.


Dated: October 26, 2018                                 LINDBERG LAW OFFICE, P.A.


                                                        s/ Grant W. Lindberg
                                                        Grant W. Lindberg, #0347644
                                                        100 Buchanan St. N., Suite 2
                                                        Cambridge, MN 55008
                                                        Phone: (763) 689-6896
                                                        Fax: (763) 689-6819
                                                        grant@lindberglawoffice.com

                                                        ATTORNEY FOR DEFENDANT
                                                        UNITY BANK f/k/a UNITY BANK EAST

                                                   12
